Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Improper Claim Markup

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended, ” or  “withdrawn ” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as  “withdrawn — currently amended.”  37 CFR 1.121(c)(2).

Claims 2, 3, 16, and 17 are missing claim status indicators.  These are understood as having a status of “original.”
Response to Arguments
Applicant’s arguments are being considered for claims 1-9 and 15-20.  Applicant’s arguments are moot for claims 10-14 because the scope of these claims have been amended for the reason provided below.  Also, the scope of claims 2-4 and 6-9 have been changed based upon the limitations of claim 5 having been incorporated into claim 1.  
Foley describes a renovation load center. Phoenix describes terminal blocks.  Independent claims 1, 10, and 15 of the present application, as amended, are directed to a top hat enclosure for use with an electrical panel, the top hat enclosure including at least one enclosure pass-through aperture abutting at least one panel pass-through aperture, wherein the at least one enclosure pass-through aperture and the at least one panel pass- through aperture are sealed with a cable entry plate. Foley does not disclose, teach, or suggest this arrangement. 
Foley describes a renovation load center that optionally includes an auxiliary enclosure mounted adjacent a main enclosure. Cables 31 and 32 pass through the "large opening" 83 at the bottom of the auxiliary enclosure (see Fig. 3) and then through apertures (see Fig. 4, with knockouts 69 removed) in the top wall of the main enclosure. The apertures in the top wall of the main enclosure and the large opening in the bottom wall of the auxiliary enclosure remain open as they have no closing or sealing mechanism. 
The Office Action mailed February 22, 2022 states that Foley at col. 4, line 59 discloses a cable entry plate. The Office Action had previously cited the same line in Foley as disclosing an aperture. The cited language in Foley states that cables pass through a knockout (read as an aperture with the knockout removed) in the top wall of the main disclosure. Whether one reads a "knockout" as an aperture or the slug that originally blocked that aperture, a knockout cannot simultaneously create an aperture and seal an aperture. A knockout is also not a cable entry plate, particularly to one of skill in the art, and has no capacity to seal apertures as required by the claims. 
Further, Foley cannot teach or suggest an enclosure pass-through aperture abutting a panel pass-through aperture, wherein the enclosure pass-through aperture and the panel pass-through aperture are sealed with a cable entry plate, because Foley recognizes no need for sealing apertures. In addition, there is no expectation of success because Foley does not include any mechanism or substance for sealing apertures. 

The Examiner respectfully disagrees.  In product claims 1 and 15, the Examiner interprets “a cable entry plate” as just a plate that cover an aperture that is configured for a cable to enter.  There is no requirement for any sort of wire or cable to actually pass through the cable entry plate in claims 1 and 15.  Foley (US 6,570,754) does disclose at least one enclosure pass-through aperture as element 83, at least one panel pass-through aperture as “col. 4, l. 59 when knockout removed” and a cable entry plate as “col. 4, l. 59” which is referring to the knockout plate.  While claims shall be interpreted in light of the specification, it is improper to import claim limitations from the specification into the claims.  Therefore, the interpretation of the cable entry plate the Examiner used in issuing the non-final office action of 2/22/22 is that the cable entry plate is just plate without importing the requirement from the specifction at para. [021] states that “wires 40 can be pushed through the cable entry plate on their run between the electrical panel 20 and the top hat enclosure 50 without compromising the seal between the electrical panel 20 and the top hat enclosure 50.”  Therefore, “the at least one enclosure pass-through aperture and the at least one panel pass-through aperture are sealed with a cable entry plate” allows for the sealing to occur before wiring(s) or cable(s) installation, not that the sealing occurring while wire(s) or cable(s) are running between the electrical panel and the top hat enclosure.  This is contrary to Applicant’s arguments of “the apertures in the top wall of the main enclosure and the large opening in the bottom wall of the auxiliary enclosure remain open as they have no closing or sealing mechanism” is met as long as these apertures were previously sealed by the knockout before the knockout is removed.   
Regarding method claim 10 and dependent claims 11-14, the limitation of “the at least one enclosure pass-through aperture and the at least one panel pass-through aperture are sealed with a cable entry plate” of claim 10, lines 15-16 is a new limitation to this group of claims, which the Examiner now has to consider in combination of “wiring the at least one finger-safe terminal to the at least one breaker in the electrical panel through the at least one enclosure pass-through aperture and the at least one panel pass-through aperture” which requirement is not present in either of the product claims 1 and 15.
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 1, lines 13-14, Claim 10, lines 15-16, and Claim 15, lines 14-15 each require “the at least one enclosure pass-through aperture and the at least one panel pass-through aperture are sealed with a cable entry plate.” The specification at para. [021] states that “[t]he electrical panel system 10 can also include a gasket or grommet 70 (see Fig. 2) in the form of a cable entry plate seated at each point where an enclosure pass-through aperture 34 meets a panel pass-through aperture 32” and fig. 2 shows that cable entry plate 70 within panel pass-through aperture 34.  If the cable entry plate 70 is in the enclosure pass-through aperture 34, how does the cable entry plate 70 also seal the enclosure pass-through aperture 32?  Is this by virtue of “the at least one enclosure pass-through aperture abuts the at least one panel pass-through aperture” which means that the enclosure and panel pass-through apertures themselves are in not a sealed relationship, but the bottom of the top-hat enclosure and the top of the electrical panel would have to be in the sealed relationship.   
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
a.	Claim 1, lines 4-5, Claims 10, lines 5-6, and Claim 15, lines 6-7 each require “a cover configured to cover the at least one worker-accessible opening.”  In the situation where the “at least one” is only one, it is clear that the cover covers the at least one worker-accessible opening.  However, when the at least one worker-accessible opening is a plurality of worker-accessible opening, is there just “a cover” to cover the plurality of worker-accessible opening? Or is there a respective cover to cover each of the plurality of worker-accessible openings? 
b.	Claim 1, lines 13-14, Claim 10, lines 15-16, and Claim 15, lines 14-15 each require “the at least one enclosure pass-through aperture and the at least one panel pass-through aperture are sealed with a cable entry plate.”  In the situation where the “at least one” is only one of each, it is clear that the cable entry plate seals the enclosure pass-through aperture and the panel pass-through aperture.  However, when the at least one enclosure pass-through aperture and the at least one panel pass-through aperture are a plurality of enclosure pass-through apertures and a plurality of panel pass-through apertures, is there just “a cable entry plate” to seal the pluralities of enclosure pass-through and panel pass-through apertures? Or is there a respective cable entry plate to seal each pair of enclosure pass-through panel pass-through apertures?  
c.	Claims 8, line 2; Claim 9, line 2; Claim 14, line 2; and Claim 20, line 2, “terminals” should be “terminal”; and
d.	Claim 13, lines 1-2, “the at least one finger-safe terminal” should be “each of the at least one finger-safe terminal” (see claims 8 and 12).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 requires “the at least one enclosure pass-through aperture is connected to the at least one panel pass-through aperture with a conduit” and claim 1, lines 11-12 has been amended to require “the at least one enclosure pass-through aperture abuts the at least one panel pass-through aperture.”  Para. [0022] of the specification states that the “the top hat enclosure 50 can be disposed in a spaced-apart manner from the electrical panel 20. In these aspects, the enclosure pass-through aperture 34 and the panel pass-through aperture 32 are also spaced apart and need to be connected using conduit or other protective structures including the appropriate fittings (not shown).”  If the embodiment including the conduit of claim 4 requires “the enclosure pass-through aperture 34 and the panel pass-through aperture 32 are also spaced apart,” how can “the at least one enclosure pass-through aperture abuts the at least one panel pass-through aperture” as claim 1 requires?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Foley (US 6,570,754) and Phoenix, Terminal Blocks (Application note 108769_en_01, dated 4/9/19).
With respect to Claim 1, Foley teaches a top hat (no structure of “top hat” in the body of the claim) enclosure (fig. 1, 53) for use with an electrical panel (3), the electrical panel including at least one breaker (29m,29) and at least one panel pass-through aperture (col. 4, l. 59, when knockout removed), the top hat enclosure comprising: a housing (55,57,59,61,63,65) having at least one worker-accessible opening (col. 4, ll. 44-46, opening by removing 89), a cover (89) configured to cover the at least one worker-accessible opening, and at least one enclosure pass-through aperture (83), wherein the at least one enclosure pass-through aperture is configured to align (see fig. 1) with the at least one panel pass-through aperture, and wherein the housing is configured to be disposed adjacent (see fig. 1) the electrical panel; and at least terminal (51) configured to be wired (using 97h) to at least one breaker (29) in the electrical panel through (see fig. 1) the at least one enclosure pass-through aperture and the at least one panel pass-through aperture, wherein the at least one enclosure pass-through aperture abuts (see fig. 1 and col. 4, ll. 57-59) the at least one panel pass-through aperture, and wherein the at least one enclosure pass-through aperture and the at least one panel pass-through aperture are sealed with a cable entry plate (col. 4, l. 59) (examiner’s note: the sealing of the enclosure and panel pass-through apertures occur because the cable entry plate seals the enclosure pass-through aperture and by virtue of the enclosure pass-through aperture being abutting the panel pass-through aperture, the panel pass-through aperture is also sealed, just as para. [021] of the specification of the instant application discloses.  There is no requirement that wire(s) or cable(s) pass-through while the panel and enclosure pass-through apertures are sealed).  Foley fails to disclose at least one finger-safe terminal and the at least one enclosure pass-through aperture and the at least one panel pass-through aperture are sealed with a cable entry plate.  Phoenix teaches at least one finger-safe terminal (para. fig. 3 and 4.3 describing their part number PT-X or PT-XX).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the terminal of Phoenix for the purpose of providing a screwless connection of the wiring.  
With respect to Claim 15, Foley teaches an electrical panel system (fig. 1) comprising: an electrical panel (3) including at least one breaker (29m,29) and at least one panel pass-through aperture (col. 4, l. 59, when knockout removed); and a top hat (no specific structure of “top hat” is being claimed) enclosure (53) disposed adjacent (see fig. 1) the electrical panel, the top hat enclosure including a housing (55,57,59,61,63,65) having at least one worker-accessible opening (col. 4, ll. 44-46, opening by removing 89), a cover (89) configured to cover the at least one worker-accessible opening, and at least one enclosure pass-through aperture (83), wherein the at least one enclosure pass-through aperture is aligned (see fig. 1, allows 97h to pass thru) with the at least one panel pass-through aperture, and at least one terminal (51) configured to be wired to the at least one breaker (29) in the electrical panel through the at least one enclosure pass-through aperture and the at least one panel pass-through aperture, wherein the at least one enclosure pass-through aperture abuts (see fig. 1) the at least one panel pass-through aperture, and wherein the at least one enclosure pass-through aperture and the at least one panel pass-through aperture are sealed with a cable entry plate (col. 4, l. 59) (examiner’s note: the sealing of the enclosure and panel pass-through apertures occur because the cable entry plate seals the enclosure pass-through aperture and by virtue of the enclosure pass-through aperture being abutting the panel pass-through aperture, the panel pass-through aperture is also sealed, just as para. [021] of the specification of the instant application discloses.  There is no requirement that wire(s) or cable(s) pass-through while the panel and enclosure pass-through apertures are sealed).  Foley fails to disclose at least one finger-safe terminal.  Phoenix teaches at least one finger-safe terminal (para. fig. 3 and 4.3 describing their part number PT-X or PT-XX).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the terminal of Phoenix for the purpose of providing a screwless connection of the wiring.
With respect to Claims 6, 7, 18 and 19, Foley further teaches the at least one breaker is a plurality of breakers (29,29m), wherein the at least one finger-safe terminal is a plurality of finger-safe terminals (51s), wherein each of the finger-safe terminals is configured to be wired to a unique breaker (fig. 1, left 51 wires to 29m, right 51 wired to 29) of the plurality of breakers in the electrical panel through (see fig. 1) the at least one enclosure pass-through aperture and the at least one panel pass-through aperture.  Foley fails to disclose a plurality of finger-safe terminals.  Phoenix teaches a plurality of finger-safe terminals (see picture at top of p. 1 and para. fig. 3 and 4.3 describing their part number PT-X or PT-XX) (claims 6 and 18) and the plurality of finger-safe terminals includes terminals with different ratings (see picture at top of p. 1 and fig. 13) (claims 7 and 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the terminal of Phoenix for the purpose of providing a screwless connection of the wiring for terminals having varying current ratings.
With respect to Claims 8 and 20, Foley further teaches each of the terminals is configured to receive a conductor from an installed building circuit (43,45,47).  Foley fails to disclose at least one finger-safe terminal.  Phoenix teaches at least one finger-safe and/or tool-safe terminal (para. fig. 3 and 4.3 describing their part number PT-X or PT-XX).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the terminal of Phoenix for the purpose of providing a screwless connection of the wiring.
With respect to Claim 9, Foley discloses the claimed invention including the terminal is configured without (see fig. 1) a bus bar.  Foley fails to disclose at least one finger-safe and/or tool-safe terminal.  Phoenix teaches at least one finger-safe and/or tool-safe terminal (para. fig. 3 and 4.3 describing their part number PT-X or PT-XX, note the terminals of Phoenix do not include a bus bar).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the terminal of Phoenix for the purpose of providing a screwless connection of the wiring.
Claims 1 and 6-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Foley (US 6,570,754), Phoenix, Terminal Blocks (Application note 108769_en_01, dated 4/9/19) and Johnson (US 2017/0223850).
With respect to Claim 1, Foley teaches a top hat (no structure of “top hat” in the body of the claim) enclosure (fig. 1, 53) for use with an electrical panel (3), the electrical panel including at least one breaker (29m,29) and at least one panel pass-through aperture (col. 4, l. 59, when knockout removed), the top hat enclosure comprising: a housing (55,57,59,61,63,65) having at least one worker-accessible opening (col. 4, ll. 44-46, opening by removing 89), a cover (89) configured to cover the at least one worker-accessible opening, and at least one enclosure pass-through aperture (83), wherein the at least one enclosure pass-through aperture is configured to align (see fig. 1) with the at least one panel pass-through aperture, and wherein the housing is configured to be disposed adjacent (see fig. 1) the electrical panel; and at least terminal (51) configured to be wired (using 97h) to at least one breaker (29) in the electrical panel through (see fig. 1) the at least one enclosure pass-through aperture and the at least one panel pass-through aperture, wherein the at least one enclosure pass-through aperture abuts (see fig. 1 and col. 4, ll. 57-59) the at least one panel pass-through aperture.  Foley fails to disclose at least one finger-safe terminal and the at least one enclosure pass-through aperture and the at least one panel pass-through aperture are sealed with a cable entry plate.  Phoenix teaches at least one finger-safe terminal (para. fig. 3 and 4.3 describing their part number PT-X or PT-XX).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the terminal of Phoenix for the purpose of providing a screwless connection of the wiring.  Johnson teaches the at least one aperture (fig. 1, aperture for 140) is sealed with a cable entry plate (figs. 1 and 3, 140).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the cable entry plate of Johnson for the purpose of providing “sealed cable paths between compartments of an enclosure to reduce or prevent the spread of arc gasses and pressures between compartments” (¶[0012], ll. 3-5).  
With respect to Claim 10, Foley teaches a method for improving the safety of an electrical installation (see fig. 1), the method comprising: providing a top hat enclosure (53) for use with an electrical panel (3), the electrical panel including at least one breaker (29) and at least one panel pass-through aperture (col. 4, l. 59, when knockout removed), the top hat enclosure comprising a housing (55,57,59,61,63,65) having at least one worker-accessible opening (col. 4, ll. 44-46, opening by removing 89), a cover (89) configured to cover the at least one worker-accessible opening, and at least one enclosure pass-through aperture (83), wherein the at least one enclosure pass-through aperture is configured to align (see fig. 1) with the at least one panel pass-through aperture, and wherein the housing is configured to be disposed adjacent (see fig. 1) the electrical panel, and at least one terminal (51); and wiring the terminal to the at least one breaker (29) in the electrical panel through the at least one enclosure pass-through aperture and the at least one panel pass-through aperture, wherein the at least one enclosure pass-through aperture abuts (see fig. 1 and col. 4, ll. 57-59) the at least one panel pass-through aperture such that a worker can access (see fig. 1) a circuit in the electrical panel via the terminal in the top hat enclosure without opening (19 remains on 3) the electrical panel.  Foley fails to disclose at least one finger-safe terminal and the at least one enclosure pass-through aperture and the at least one panel pass-through aperture are sealed with a cable entry plate.  Phoenix teaches at least one finger-safe terminal (para. fig. 3 and 4.3 describing their part number PT-X or PT-XX).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the terminal of Phoenix for the purpose of providing a screwless connection of the wiring.  Johnson teaches the at least one aperture (fig. 1, aperture for 140) is sealed with a cable entry plate (figs. 1 and 3, 140).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the cable entry plate of Johnson for the purpose of providing “sealed cable paths between compartments of an enclosure to reduce or prevent the spread of arc gasses and pressures between compartments” (¶[0012], ll. 3-5).  
With respect to Claims 6 and 7, Foley further teaches the at least one breaker is a plurality of breakers (29,29m), wherein the at least one finger-safe terminal is a plurality of finger-safe terminals (51s), wherein each of the finger-safe terminals is configured to be wired to a unique breaker (fig. 1, left 51 wires to 29m, right 51 wired to 29) of the plurality of breakers in the electrical panel through (see fig. 1) the at least one enclosure pass-through aperture and the at least one panel pass-through aperture.  Foley and Johnson fail to disclose a plurality of finger-safe terminals.  Phoenix teaches a plurality of finger-safe terminals (see picture at top of p. 1 and para. fig. 3 and 4.3 describing their part number PT-X or PT-XX) (claims 6 and 18) and the plurality of finger-safe terminals includes terminals with different ratings (see picture at top of p. 1 and fig. 13) (claims 7 and 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the terminal of Phoenix for the purpose of providing a screwless connection of the wiring for terminals having varying current ratings.
With respect to Claim 8, Foley further teaches each of the terminals is configured to receive a conductor from an installed building circuit (43,45,47).  Foley fails to disclose at least one finger-safe terminal.  Phoenix teaches at least one finger-safe and/or tool-safe terminal (para. fig. 3 and 4.3 describing their part number PT-X or PT-XX).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the terminal of Phoenix for the purpose of providing a screwless connection of the wiring.
With respect to Claims 9 and 14, Foley discloses the claimed invention including the terminal is configured without (see fig. 1) a bus bar.  Foley fails to disclose at least one finger-safe and/or tool-safe terminal.  Phoenix teaches at least one finger-safe and/or tool-safe terminal (para. fig. 3 and 4.3 describing their part number PT-X or PT-XX, note the terminals of Phoenix do not include a bus bar).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the terminal of Phoenix for the purpose of providing a screwless connection of the wiring.
With respect to Claims 11 and 12, Foley discloses the claimed invention including the at least one breaker is a plurality of breakers (29,29m), wherein the at least one finger-safe terminal is a plurality of terminals (51s), and wherein each terminal is wired (using 97h) to a unique breaker (29) of the plurality breakers in the electrical panel through the at least one enclosure pass-through aperture and the at least one panel pass-through aperture.  Phoenix teaches a plurality of finger-safe terminals (see picture at top of p. 1 and para. fig. 3 and 4.3 describing their part number PT-X or PT-XX) (claims 11) and the plurality of finger-safe terminals includes terminals with different ratings (see picture at top of p. 1 and fig. 13) (claim 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley with the terminal of Phoenix for the purpose of providing a screwless connection of the wiring for terminals having varying current ratings.
Claims 2, 3, 16 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Foley (US 6,570,754), Phoenix, Terminal Blocks (Application note 108769_en_01, dated 4/9/19) and Hudson (US 5,023,404).
Foley and Phoenix disclose the claimed invention except for a covered gutter.  Hudson teaches a covered gutter (10 covered by 36,46) within the top hat enclosure (14) to accommodate a feeder (see wires in fig. 2) (claims 2 and 16) and the housing includes right (fog. 1, 10 right) and left (fig. 1, 10 left) interior regions, and wherein the covered gutter is interchangeable (see fig. 3, 10 right can be rotated 180° into position on left) between the right and left interior regions (claims 3 and 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley and Phoenix with the gutter of Hudson for the purpose of “holding, supporting, retaining and distributing conductors in an orderly manner” (col. 1, ll. 11-12).  Hudson fails to disclose a feeder passing through the top hat enclosure to the electrical panel.  The combination of Foley and Hudson would route the feeder (311,312,31g) of Foley through the top hat enclosure 14 of Hudson to the electrical panel 3 of Foley.
Claims 2 and 3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Foley (US 6,570,754), Phoenix, Terminal Blocks (Application note 108769_en_01, dated 4/9/19), Johnson (US 2017/0223850) and Hudson (US 5,023,404).
Foley, Phoenix and Johnson disclose the claimed invention except for a covered gutter.  Hudson teaches a covered gutter (10 covered by 36,46) within the top hat enclosure (14) to accommodate a feeder (see wires in fig. 2) (claims 2 and 16) and the housing includes right (fog. 1, 10 right) and left (fig. 1, 10 left) interior regions, and wherein the covered gutter is interchangeable (see fig. 3, 10 right can be rotated 180° into position on left) between the right and left interior regions (claims 3 and 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley, Phoenix and Johnson with the gutter of Hudson for the purpose of “holding, supporting, retaining and distributing conductors in an orderly manner” (col. 1, ll. 11-12).  Hudson fails to disclose a feeder passing through the top hat enclosure to the electrical panel.  The combination of Foley and Hudson would route the feeder (311,312,31g) of Foley through the top hat enclosure 14 of Hudson to the electrical panel 3 of Foley.
Claim 4, as best understood, is rejected under AIA  35 U.S.C. 103 as being unpatentable over Foley (US 6,570,754) and Phoenix, Terminal Blocks (Application note 108769_en_01, dated 4/9/19) and Pouliot (US 5,784,249).
Foley and Phoenix disclose the claimed invention except for the at least one enclosure pass-through aperture is connected to the at least one panel pass-through aperture with a conduit.  Pouliot teaches the at least one enclosure pass-through aperture (for 76 in lower side of 20) is connected to the at least one panel pass-through aperture (74) with a conduit (col. 10, l. 24).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley and Phoenix with the conduit of Pouliot for the purpose of allowing the top hat enclosure to be of an alternate separate construction (col. 10, l. 23).
Claim 4, as best understood, is rejected under AIA  35 U.S.C. 103 as being unpatentable over Foley (US 6,570,754) and Phoenix, Terminal Blocks (Application note 108769_en_01, dated 4/9/19), Johnson (US 2017/0223850) and Pouliot (US 5,784,249).
Foley, Phoenix and Johnson disclose the claimed invention except for the at least one enclosure pass-through aperture is connected to the at least one panel pass-through aperture with a conduit.  Pouliot teaches the at least one enclosure pass-through aperture (for 76 in lower side of 20) is connected to the at least one panel pass-through aperture (74) with a conduit (col. 10, l. 24).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Foley, Phoenix and Johnson with the conduit of Pouliot for the purpose of allowing the top hat enclosure to be of an alternate separate construction (col. 10, l. 23).  		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,545,860, 8,772,642 and 2011/0114801 disclose cable entry plates allowing for sealing while allowing for wires to pass therethrough.  US 10.470,329 is the issued patent of US 2017/0223850.  ICOTEK, DOKU_KEL-DPZ 63|35, Dwg. No. 43763, dated 8/11/2015 is the disclosed cable entry plate at para. [021] of the specification.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  7/26/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835